Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing objections (12/04/2020) have been withdrawn.

Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive. 
The applicant argues that the office is interpreting the cooling segment to be the entire hollow annular tube.  The examiner disagrees.  In particular, the rejection focuses on the unfilled first cavity (16) as the cooling segment and does not indicate that the entire hollow acetate tube is the cooling segment (see Non-Final Rejection, page 13).
The applicant argues that the mouth end segment of Koltyga cannot be adjacent to the filter segment.  The examiner disagrees.  Figure 1 of Koltyga clearly indicates the relative arrangements of the filter segments (16, 18, and 20).  
The following 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph claim interpretation positions are withdrawn:
“a mouth end segment”
“a ventilation region”
The terms “cooling segment” and “heating apparatus” remain interpreted in light of the specification because they recite function without any structure to perform the function. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koltyga (WO 2014/158051). 
Regarding Claims 1 and 20, Koltyga discloses (Figure 1) a smoking article (10) for insertion into an apparatus for heating smokable material to volatilize at least one component of the smokable material. The smoking article (10) comprises a body of smokable material (12) and an assembly (14) (Page 7, lines 24-25). The assembly further comprises a cooling segment (first cavity 16) for cooling the volatilized at least one component of the smokable material, wherein the cooling segment comprises a hollow annular tube (as interpreted under § 112(f)) (as disclosed by Koltyga, the entire volume of the first cavity (16) is free from solid and liquid material Is so that the first cavity (16) is completely empty (Page 7, lines 27-28) and that (Page 2, lines 23-26) the substantially unfilled first cavity (16) provides a volume in which part of the particulate 
Regarding Claim 2, Koltyga discloses all the claim limitations as set forth above in Claim 1.  Additionally, the reference discloses (Figure I) the cooling segment (16) comprising a hollow tube and wherein the ventilation region comprises at least one hole formed through a wall of the hollow tube. As disclosed by Koltyga, a stiff paper plug wrap (22) circumscribes the cooling segment (first cavity 16) and forms a wall around the cooling segment (Page 7, line 30-31), wherein the entire volume of the first cavity (16) is free from solid and liquid materials so that the first cavity (16) is a completely 
Regarding claim 10, Koltyga discloses ail the claim limitations as set forth above in Claim 1. Additionally, the reference discloses (Page 3, lines 16-17} a total length of the smoking article (10) is between 75 mm and 90 mm (the range falls within the range of 71 mm to 95 mm, as claimed in Claim 10 of the instant application). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5, 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koltyga (WO 2014/158051) as applied to claims 1 and 2 above and further in view of Li et al. (WO 2008/110934). 
Regarding Claims 3, 4 and 5, Koltyga discloses all the claim limitations as set forth above in Claim 2. However, Koltyga does not disclose that the ventilation region comprises one or more rows of holes formed through the wall of the hollow tube (as claimed in Claim 3), wherein each of the one or more rows of holes is arranged circumferentially around the wall of the hollow tube (as claimed in Claim 4} and wherein the ventilation region comprises a plurality of the rows of holes formed through the wall of the hollow tube and wherein the rows are axially spaced apart from one another along the ventilation region (as claimed in Claim 5). Li teaches (Figure 1A) a smoking article (10) comprising a tobacco rod (12) and a filter assembly (14) (Page 2, lines 16-

Regarding Claims 11, 12 and 13, Koltyga discloses (Figure 1) a smoking article (10) for insertion into an apparatus for heating smokable material to volatilize at least one component of the smokable material. The smoking article (10) comprises a body of smokable material (12) and an assembly (14) (Page 7, lines 24-25). The assembly further comprises a cooling segment (first cavity 16) for cooling the volatilized at least one component of the smokable material, wherein the cooling segment comprises a hollow annular tube (as interpreted under § 112(f)) (as disclosed by Koltyga, the entire volume of the first cavity (16) is free from solid and liquid materials so that the first cavity (16) is completely empty (Page 7, lines 27-28) and that (Page 2, lines 23-26) the substantially unfilled first cavity (16) provides a volume in which part of the particulate phase of the aerosol from the aerosol generating substrate (12) can condense; a wrapper (22) circumscribes the first cavity (16) and forms a wall around the cavity (Page 7, line 30-31)). Koltyga further discloses a filter segment (18) adjacent to the cooling segment (16) for filtering the volatilized at least one component of the smokable material (Page 7, lines 25-26) and a mouth end segment (20) adjacent to the filter segment (18) for being received in the mouth of a user (Page 7, lines 28-30), wherein the mouth end segment (20) comprises a hollow annular tube (as interpreted under § 112(f)) (Page 7, lines 30-31, the stiff paper plug wrap (22) circumscribes the mouth end cavity (20); Page 3, line 8, the mouth end cavity (20) is completely unfilled). Koltyga also .

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koltyga (WO 2014/158051) in view of Li et al. (WO 2008/110934), as applied to claim 5 and claim 13 respectively above, in further view of Kaneki et al. (US 6,568,402) and Fiebelkorn et al. (WO 2009/144499). 
Regarding Claims 6-7 and 14-15, modified Koltyga discloses all the claim limitations as set forth above in Claim 5 and Claim 13, respectively. However, the reference does not disclose that at least one pair of adjacent rows of holes are axially spaced apart from one another along the ventilation region by a distance of between 0.25mm and 0.75mm (as clamed in Claim 6 and Claim 14), and more particularly, wherein the at least one pair of adjacent rows of holes are axially spaced apart from one another along the ventilation region by a distance of 0.5mm (as claimed in Claim 7 and . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koltyga (WO 2014/158051) in view of Delaloye et al. (WO 2015/181354). 
Regarding Claim 8, Koltyga discloses all the claim limitations as set forth above in Claim 2. However, Koltyga does not disclose that the ventilation region is positioned at least 11 mm from a proximal end of the mouth end segment. Delaloye teaches (Figures 1 and 2) a smoking article (10) comprising a rod of tobacco (12) attached at one end to a filter (14) (Page 9, lines 12-14). The filter (14) comprises a hollow tube segment (22), a first filter segment (20) and a rod end filter segment (18) (Figure 2; Page 9, lines 17-18) (Note: the drawings are mislabeled, where according to the text, elements 22 and 18 should be switched). The hollow tube segment defines a mouth end cavity (24) in the filter (Page 9, line 29). The smoking article (10) further comprises a ventilation zone at a location along the hollow tube segment (two dotted lines along segment 22 in Figure 2). Delaloye also teaches (Page 3, lines 27-29) the ventilation zone is preferably located about 10 mm to about 15 mm upstream from the mouth end of the filter. Since the claimed length range of at least 11 mm lies inside the range specified by Delaloye, a prima facie case of obviousness exists (See MPEP § 2144.05). Delaloye further teaches (Page 3, lines 20-21) that such positioning of the ventilation zone advantageously makes it less likely for a user to obstruct the ventilation zone when holding the smoking article with his or her lips. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koltyga to incorporate the teachings of Delaloye to position the ventilation region at least 11 mm from a proximal end of the mouth end segment. . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koltyga (WO 2014/158051) in view of Eitzinger et al. (US 2015/0164132). 
Regarding Claim 9, Koltyga discloses all the claim limitations as set forth above in Claim 2, Koltyga further discloses that holes in the ventilation zone may be formed using an on-line laser perforation process (Page 6, lines 14-16). However, Koltyga does not explicitly disclose that at least one of the holes has a diameter of between 100 pm to 500 pm. Eitzinger teaches(Page 2, paragraph 0017, lines 10-12) that a laser perforation technique is used to produce holes in the tipping paper of a dimeter between 100 pm and 500 pm. It is understood that in the field of ventilated smoking articles, a laser perforation process is a commonly used technique to create ventilation holes as described by Eitzinger. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Koltyga with the teachings of Eitzinger to arrive at the conclusion that using a laser perforation process would by default produce ventilation holes between 100 pm to 500 pm in diameter. 21. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koltyga (WO 2014/158051) in view of Li et al. (WO 2008/110934), as applied to claim 11, in further view of Delaloye et al. (WO 2015/181354). 

Regarding Claim 16, modified Koltyga discloses all the claim limitations as set forth above in Claim 11. However, the reference does not disclose that the ventilation . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Koltyga (WO 2014/158051) in view of Li et al. (WO 2008/110934), as applied to claim 11, in further view of Eitzinger et al. (US 2015/0164132). 
Regarding Claim 17, modified Koltyga discloses all the claim limitations as set forth above in Claim 11. The reference further discloses that holes in the ventilation zone may be formed using an online laser perforation process (Koltyga, Page 6, lines 14-16). However, modified Koltyga does not explicitly disclose that at least one of the holes has a diameter of between 100 pm to 500 pm. Eitzinger teaches(Page 2, paragraph 0017, lines 10-12) that a laser perforation technique is used to produce holes in the tipping paper of a dimeter between 100 pm and 500 pm. It is understood that in the field of ventilated smoking articles, a laser perforation process is a commonly used technique to create ventilation holes as described by Eitzinger. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Koltyga in view of Li with the teachings of Eitzinger to arrive at the conclusion that using a laser perforation process would by default produce ventilation holes between 100 pm to 500 pm in diameter. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Koltyga (WO 2014/158051) in view of Zuber (WO 2015/082652). 
Regarding Claim 19, Koltyga discloses (Figure 1) a smoking article according Claim 1. However, Koltyga does not disclose a system comprising a heating apparatus arranged to heat smokable material to volatilize at least one component of the smokable material, the heating apparatus comprising: a housing having a first opening at a first . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Michael J Felton/Primary Examiner, Art Unit 1747